Citation Nr: 0813594	
Decision Date: 04/24/08    Archive Date: 05/01/08

DOCKET NO.  05-17 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an effective date earlier than November 24, 
2003, for a 10 percent rating for bipolar affective disorder, 
to include whether there was clear and unmistakable error 
(CUE) in an April 1963 rating decision. 


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The veteran had active service from June 1960 to June 1962.    


This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an April 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Louis, Missouri.

This matter was previously before the Board in March 2007 and 
was remanded for further development and for the RO's initial 
consideration of the veteran's claim of CUE in an April 1963 
rating decision.  The RO denied the CUE claim (as reflected 
in the October 2007 supplemental statement of the case) and 
returned this matter to the Board for appellate 
consideration.  This is discussed in more detail below.  A 
claim of CUE is related to a claim for an earlier effective 
date, and both issues are, therefore, before the Board.  See 
Crippen v. Brown, 9 Vet. App. 413, 420 (1996) (noting that an 
appellant reasonably raised claim for CUE with the requisite 
specificity because he argued for an earlier effective date 
asserting that evidence compelling a grant of service 
connection was of record at the time of the prior final 
rating decisions), citing Dinsay v. Brown, 9 Vet. App. 79, 
87-88 (1996) (noting that a claim for an earlier effective 
date was claim of CUE in final RO decision disallowing 
claim); Flash v. Brown, 8 Vet. App. 332, 340 (1995) (stating 
that to be awarded earlier effective date, veteran must show 
CUE in RO decision disallowing higher rating).  Accordingly, 
the issue on appeal has been recharacterized as indicated on 
the title page of this decision.

The March 2007 Board remand also indicated that the veteran 
should be scheduled for a hearing before a Decision Review 
Officer (DRO).  The record indicates that a letter to the 
veteran, dated in August 2007, notified him of a DRO hearing 
scheduled for October 11, 2007.  A RO informal conference 
report, dated October 11, 2007, notes that an informal 
conference was held on that date and the veteran decided to 
withdraw his request for a DRO hearing.  The veteran 
requested that his appeal be immediately returned to the 
Board.  As such, the Board considers the veteran's request 
for a hearing to be withdrawn.  The veteran also submitted 
additional evidence that was considered by the RO in the 
October 2007 supplemental statement of the case.  Therefore, 
based on the foregoing actions, the Board finds that there 
has been substantial compliance with the Board's March 2007 
remand.  See Dyment v. West, 13 Vet.App. 141 (1999) (noting 
that a remand is not required under Stegall v. West, 11 Vet. 
App. 268 (1998) where the Board's remand instructions were 
substantially complied with), aff'd, Dyment v. Principi, 287 
F.3d 1377 (2002).


FINDINGS OF FACT

1.  In an unappealed April 1963 rating decision, the RO 
granted service connection for schizophrenic reaction, 
schizo-effective type, and assigned a noncompensable rating 
effective June 12, 1962, the day following discharge from 
active service.

2.  The April 1963 RO rating decision was reasonably 
supported by evidence then of record, and the evidence does 
not demonstrate that the RO incorrectly applied the statutory 
or regulatory provisions extant at that time such that the 
outcome of the claim would have been manifestly different but 
for the error.

3.  There was no formal or informal claim for an increased 
rating prior to November 24, 2003, nor is it factually 
ascertainable that there was an increase in severity within 
the year preceding this date.


CONCLUSIONS OF LAW

1.  An April 1963 rating decision wherein the RO granted 
service connection for schizophrenic reaction, schizo-
effective type, and assigned a noncompensable rating did not 
constitute CUE.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
3.105 (2007).

2.  The criteria for an effective date, prior to November 24, 
2003 for entitlement to a 10 percent rating for a service-
connected bipolar affective disorder, have not been met.  38 
U.S.C.A. §§ 5103A, 5107(b), 5110 (West 2002); 38 C.F.R. 
§§ 3.102, 3.151, 3.155, 3.159, 3.400 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and/or an effective date will 
be assigned in the event of award of benefits sought.  

VA satisfied its duty to notify by means of a June 2007 
letter from the AOJ to the appellant.  The letter informed 
the appellant of what evidence was required to substantiate 
the claim for an earlier effective date, and of his and VA's 
respective duties for obtaining evidence.  The veteran was 
also asked to submit pertinent evidence and/or information in 
his possession to the AOJ.  Additionally, the June 2007 
letter informed the veteran as to the law pertaining to the 
assignment of a disability rating and effective date as the 
Court required in Dingess/Hartman.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that compliance with 38 U.S.C.A. § 5103 required that 
VCAA notice be provided prior to an initial unfavorable 
agency of original jurisdiction decision.  Because the VCAA 
notice in this case was not completed prior to the initial 
AOJ adjudication denying the claim, the timing of the notice 
does not comply with the express requirements of the law as 
found by the Court in Pelegrini.  Here, the Board finds that 
any defect with respect to the timing of the VCAA notice was 
harmless error.  Although the notice was provided to the 
appellant after the initial adjudication, the claim was 
readjudicated thereafter, and the appellant has not been 
prejudiced thereby.  The content of the notice fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), and Dingess/Hartman.  After the notice was 
provided, the case was readjudicated and a supplemental 
statement of the case was provided to the veteran in October 
2007.  The veteran has been provided with every opportunity 
to submit evidence and argument in support of his claim, and 
to respond to VA notices.  Therefore, not withstanding 
Pelegrini, to decide the appeal would not be prejudicial to 
him.

With regard to the CUE allegation, the Court has held that in 
cases in which the law and not the evidence is dispositive, a 
claim for entitlement to VA benefits should be denied or the 
appeal to the Board terminated because of the absence of 
legal merit or the lack of entitlement under the law.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  The appellant was 
advised of the legal criteria pertinent to the issue of CUE 
in an October 2007 supplemental statement of the case, and 
there is no factual dispute to which development of the 
evidence would be pertinent.  As there is no need to develop 
evidence, there is nothing of which to notify the appellant.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  
Additionally, the veteran has submitted his contentions in 
support the CUE claim.  The record as a whole shows that VA 
has informed the appellant of the requirements of the law 
regarding his CUE claim.

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of post-
service private and VA treatment and examination.  
Additionally, the claims file contains the veteran's 
statements in support of his claim.  The Board has carefully 
reviewed his statements and concludes that there has been no 
identification of further available evidence not already of 
record.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the veteran's claim.

The Board notes that the veteran, in a VA Form 21-4142, 
Authorization and Consent to Release Information, stated that 
he had received treatment from a private physician, J.M., 
M.D.  The record contains a response from Dr. J.M.'s office, 
received in August 2005, indicating that they did not have 
any records for the veteran.  Additionally, the record 
contains a document with a handwritten note that is signed by 
veteran stating that Dr. J.M.'s records for the year 1996 
could not be found and that they are presumed lost in a 
tornado.  As such, the Board finds that further development 
is not necessary.  See id. (finding that further development 
would serve no useful purpose and would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  The Board notes that the 
veteran is aware that he can obtain and submit any relevant 
evidence in his possession.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.

Relevant law and regulations

Earlier effective date

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency, 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be on the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a) (West 2002); 38 C.F.R. §§ 3.400, 3.400(b)(2) 
(2007).

The effective date with respect to an increase in disability 
evaluation will be date of receipt of claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400(o).  However, 38 C.F.R. § 
3.400(o)(2) provides that the effective date will be the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred if a claim is received 
within 1 year from such date, otherwise the date of receipt 
of claim.  

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 U.S.C.A. § 101(30) 
(West 2002); 38 C.F.R. § 3.1(p) (2007).

The date of receipt shall be the date on which a claim, 
information or evidence was received by VA.  38 U.S.C.A. § 
101(30); 38 C.F.R. § 3.1(r) (2007).  Any communication or 
action, indicating intent to apply for one or more benefits 
under the laws administered by VA, from a claimant, his or 
her duly authorized representative, a Member of Congress, or 
some person acting as next friend of a claimant who is not 
sui juris may be considered an informal claim.  Such informal 
claims must identify the benefit sought.  38 C.F.R. § 3.155 
(2007).

Under 38 C.F.R. § 3.157, a report of examination or 
hospitalization will be accepted as an informal claim for 
benefits.  However the provisions of 38 C.F.R. § 3.157(b)(1) 
state that such reports must relate to examination or 
treatment of a disability for which service-connection has 
previously been established or that the claim specifying the 
benefit sought is received within one year from the date of 
such examination, treatment, or hospital admission.  38 
C.F.R. § 3.157(b)(1) (2007).

CUE

Previous determinations on which an action was predicated, 
including decisions regarding increased evaluations, will be 
accepted as correct in the absence of CUE.  Where evidence 
establishes such error, the prior decision will be reversed 
or amended.  For the purpose of authorizing benefits, the 
rating or other adjudicative decision which constitutes a 
reversal of a prior decision on the grounds of CUE has the 
same effect as if the corrected decision had been made on the 
date of the reversed decision.  38 C.F.R. § 3.105(a).

CUE is a very specific and rare kind of error; it is the kind 
of error of fact or law, that when called to the attention of 
later reviewers compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  See, e.g., Damrel v. 
Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992).  Allegations of CUE must be 
raised with sufficient particularity.  See Phillips v. Brown, 
10 Vet. App. 25 (1997).  To establish CUE in a prior, final 
decision, all three of the following criteria must be met:  
(1) either the correct facts, as they were known at the time, 
were not before the adjudicator or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied; and (2) the error must be undebatable; and (3) the 
error must be of the sort which, had it not been made, would 
have manifestly changed the outcome at the time it was made.  
Stallworth v. Nicholson, 20 Vet. App. 482, 487 (2006); see, 
e.g., Damrel, 6 Vet. App. at 245; Russell, 3 Vet. App. at 
313-14.



Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all 
evidence submitted by the veteran or on his behalf.  Gonzales 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that 
the Board must review the entire record, but does not have to 
discuss each piece of evidence).  The analysis below focuses 
on the most salient and relevant evidence and on what this 
evidence shows, or fails to show, on the claim.  The veteran 
must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (stating that 
the law requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

An April 1963 rating decision granted the veteran service 
connection for his schizophrenic reaction, schizo-effective 
type at a noncompensable evaluation from June 12, 1962, the 
day following his separation from active service.  A letter, 
dated May 10, 1963, notified of the veteran of the April 1963 
rating decision and advised him of his ability to appeal such 
decision.  The veteran did not appeal that decision, and it 
is final in the absence of CUE.  38 U.S.C.A. § 7105; 
38 C.F.R. § 3.105(a).  The veteran requested entitlement to 
an increased rating for his service-connected bipolar 
affective disorder, which was received on November 24, 2003.  
An April 2004 rating decision increased the rating from 
noncompensable to 10 percent disabling effective November 24, 
2003, the date of receipt of the claim.  Then, the veteran 
filed a notice of disagreement as to the April 2004 rating 
decision that challenged the effective date, but not the 
disability evaluation.  

The Board will now consider the veteran's contention that the 
effective date for a 10 percent evaluation award should 
precede November 24, 2003, the date presently assigned.  As 
previously noted, the effective date with respect to an 
increase in disability evaluation will be the date of receipt 
of claim or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o) (2007).  An 
exception is provided in 38 C.F.R. § 3.400(o)(2), which 
states that the effective date will be the earliest date as 
of which it is factually ascertainable that an increase in 
disability had occurred if a claim is received within 1 year 
from such date, otherwise the date of receipt of claim.

Under 38 C.F.R. § 3.400(o)(2), it is necessary to determine 
whether, sometime from November 24, 2002 through November 23, 
2003 an increase in the veteran's bipolar affective disorder 
became factually ascertainable.  However, in this case, there 
is no evidence of record indicating that an increase in the 
level of disability occurred during the year prior to the 
claim.  In March 2004, the VA examiner opined that the 
veteran was doing well with only mild symptoms and only 
occasional episodes of mild depression or hypomanic behavior.  
It was noted that the veteran, at times, has some mild 
symptoms which may decrease his ability to work and perform 
his occupational tasks, but such symptoms are generally well-
controlled with medication.  The examination report indicated 
that the veteran was working as a truck driver.  The VA 
examiner did not attribute any increase in the veteran's 
service-connected disability to the year prior to the claim.  
Private medical records in this period indicate treatment for 
prostate cancer, but do not reflect an ascertainable increase 
in the veteran's service-connected mental disability.  See 
Private treatment records from B.K.G., M.D., dated from 2001 
to 2004.  There must be some evidence showing that the 
disability had increased in severity within the prior year 
and warranted a higher rating.  In this case, there is none.  
Further, the veteran does not contend that the disability 
increased in severity during that year; he contends it 
occurred years earlier.  Thus, an increase in his disability 
was not factually ascertainable within the year prior to the 
November 24, 2003 claim date.  


As the exception provided in 38 C.F.R. § 3.400(o)(2) is thus 
inapplicable, the standard remains that of a comparison 
between the date of receipt of claim or the date entitlement 
arose, with the later of the two serving as the effective 
date.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o); see also 
VAOGCPREC 12-98.  Thus, the November 24, 2003 date of claim 
is the appropriate effective date here, because even if the 
date that the entitlement arose could be found to precede it, 
the latter of the two dates controls.  38 C.F.R. § 3.400(o).  

There remains one possible means by which the veteran could 
be awarded an earlier effective date for a compensable rating 
as to his service-connected bipolar affective disorder.  
Specifically, if, as the veteran argues, there is a showing 
of CUE with respect to the unappealed April 1963 rating 
decision wherein the RO initially assigned a noncompensable 
rating upon granting service connection, then that 
determination would cease to be final and a claim date 
retroactive to April 1963 (the date of his original claim) 
could be applied.  See September 2004 Notice of Disagreement, 
June 2005 statement in support of his claim (reflecting the 
veteran's contention that his 10 percent disability rating 
should start in June 1962); see also August 2007 statement in 
support of his claim (contending that the 1963 hospital stay 
was not long enough to properly diagnosis bipolar disorder 
and that an interview with a VA psychiatrist lasted only two 
minutes and was not long enough to draw any conclusions about 
his condition).

Thus, it is necessary to revisit the April 1963 rating 
decision.  At that time, the rating decision had the 
veteran's disability evaluated under Diagnostic Code 9205.  
This diagnostic code was used to designate schizophrenic 
reaction, other, under psychotic disorders.  At that time, 
the schizophrenic reaction was rated under the General Rating 
Formula for Psychotic Reactions.  This rating schedule 
provided a noncompensable rating for psychosis in full 
remission.  A 10 percent rating was warranted for slight 
impairment of social and industrial adaptability.  A 30 
percent rating was warranted for definite impairment of 
social and industrial adaptability.

The April 1963 rating decision was primarily based on a VA 
neuropsychiatric examination conducted in August 1962 and a 
VA narrative summary, dated in March 1963, of an inpatient 
admission of the veteran due his service-connected disability 
for observation and evaluation.  The August 1962 VA 
neuropsychiatric evaluation report indicated that the veteran 
complained of worrying about jobs, sleeping trouble, having 
no appetite, and being extremely nervous.  It was noted that 
the veteran denied hallucinations or delusions, but he 
admitted to being very depressed.  The VA examiner found the 
veteran's judgment to be impaired and his concentration and 
attention to be very short.  It was noted that some of the 
veteran's statements were contradictory.  As an example, the 
examiner noted that the veteran initially stated that he 
could not sleep, but he later stated that he was sleeping 
wonderfully.  It was further noted that the veteran's memory 
was normal and this sensorium was clear.  Socially, the 
veteran was living with his parents.  It was noted that the 
veteran got along fine with his parents and friends.  
Occupationally, the examination report reflects that the 
veteran was working as a farm laborer since his discharge 
from the military.  The diagnosis was manic depressive 
reaction, manic type, active.  It was noted that the degree 
of psychiatric impairment was moderate, at that time.

The March 1963 VA narrative summary indicates that the 
veteran was admitted on March 12, 1963 for observation and 
evaluation regarding a pension due to his service-connected 
disability.  It was noted that the veteran was not under the 
care of any physician and he was not receiving any 
medications.  Mental status examination revealed the 
veteran's speech to be logical and goal directed, although he 
spoke somewhat slowly at times.  It was noted that the 
veteran appeared anxious as he shifted often in his chair.  
His affect was noted as somewhat bland, but generally 
appropriate.  The veteran was oriented to time, place, and 
person and no delusion or hallucinations were elicited.  The 
veteran's attention and concentration were within normal 
limits and his memory (remote and recent) was good.  The 
narrative summary indicated that the veteran's judgment and 
reasoning were not impaired and his thinking tended to be 
somewhat concrete.  Occupationally, it was noted that the 
veteran worked as a farm laborer until about three weeks 
prior to admission when he took a job working in a chemical 
plant.  The narrative summary further reflects that the 
veteran understood that he was to come in for only one day, 
but upon learning that it was for a period of observation and 
evaluation, the veteran requested discharge so that he might 
return to work.  It was indicated that the veteran was 
discharged on March 14, 1963, and returned to work.  The 
diagnosis was schizophrenic reaction, schizo-affective type, 
in complete remission.  The physician's clinical impression 
included a good prognosis and that the veteran was to return 
to work.  

The RO held that, based on the above facts, the evidence did 
not establish that the veteran's bipolar affective disorder 
met the criteria for a compensable evaluation.  After 
reviewing the diagnostic codes in effect in 1963, the Board 
finds that Diagnostic Code 9205 for schizophrenic reaction 
and the General Rating Formula for Psychotic Reaction is the 
most comparable to the veteran's disability.    

One means of establishing CUE is to demonstrate that the 
correct facts, as they were known at the time, were not 
before the adjudicator at the time of the final decision 
being challenged.  See Russell, 3 Vet. App. at 313-14.  
However, upon review of the evidence then of record in 1963, 
it can be seen that the RO correctly stated the facts 
pertinent to the veteran's claim.  Thus, one basis for a 
finding of CUE has been eliminated here.  

Another means by which to establish CUE is to demonstrate 
that the adjudicator incorrectly applied the statutory or 
regulatory provisions extant at the time.  See id. at 313.  
Moreover, such misapplication must result in an error that is 
undebatable, such that reasonable minds could only conclude 
that the original decision was fatally flawed at the time it 
was made.  Id.  In essence, then, in order for the veteran to 
prevail in his contention of CUE, he must demonstrate that 
the evidence of record at the time of the earlier decision 
could have resulted in only one possible conclusion, namely, 
that he was entitled to a 10 percent (or greater) evaluation 
for his bipolar affective disorder.  

As stated above, the evidence before the RO in 1963 did not 
necessitate the finding that the veteran's service-connected 
mental disorder warranted a compensable rating.  Again, a 10 
percent rating was warranted for slight impairment of social 
and industrial adaptability and 30 percent rating was 
warranted for definite impairment of social and industrial 
adaptability.  See Schedule for Rating Disabilities 1945, 
Loose Leaf Edition-1957, Transmittal Sheet 6, 123-R 
(effective Oct. 1, 1961).  In this case, the veteran's 
schizophrenic reaction was diagnosed as being in complete 
remission.  See 1963 VA narrative summary.  Further, and in 
contradiction to the veteran's August 2007 statement in 
support of his claim, the 1963 VA narrative summary noted 
that the veteran requested to be discharged in order to 
return to work.  The August 1962 VA examination report 
indicated that the veteran got along well with his parents 
and friends.  Thus, a noncompensable rating under Diagnostic 
Code 9205 is consistent with the evidence then of record.

The Board acknowledges that the veteran was found to have 
active manic depressive reaction by the 1962 VA examiner.  
The Board also acknowledges the 1962 VA examiner's finding 
that the veteran had short attention and concentration spans.  
Thus, one could argue, as the veteran does, that such 
findings suggest that he should have had a compensable rating 
since 1962.  The Board agrees that the evidence does suggest 
such relationship is possible.  However, for a CUE claim to 
be successful, it is not enough that the evidence suggests 
that another outcome was possible.  Rather, the evidence of 
record must demand that the only possible outcome was a grant 
of the benefit sought by the veteran.  The Board concludes 
that the April 1963 rating decision does not include the kind 
of error of fact or law which would compel a conclusion that 
the result would have been manifestly different but for the 
alleged error, and there is no basis upon which to find clear 
and unmistakable error in this decision.  The evidence of 
record in 1963 did not require a finding of a compensable 
rating.  Indeed, based on the evidence of record, including 
the 1962 VA examination report and 1963 VA narrative summary, 
the RO's denial of a compensable rating is logical and 
permissible.  

The Board acknowledges the veteran's contentions in the 
August 2007 statement in support of his claim that the 1963 
hospital stay was not long enough to properly diagnosis 
bipolar disorder and that an interview with a VA psychiatrist 
lasted only two minutes and was not long enough to draw any 
conclusions about his condition.  In this regard, the Board 
notes that failure to fulfill the duty to assist and a 
disagreement as to how the facts were weighed or evaluated 
are not examples of CUE.  The Board also notes that the 
veteran submitted an internet article about bipolar disorder.  
However, the Board notes that the veteran's cited article is 
too general in nature to provide, in and of itself, the 
necessary evidence to demonstrate that the veteran's service-
connected disability warranted a compensable evaluation prior 
to November 24, 2003.  See, e.g., Sacks v. West, 11 Vet. App. 
314, 316-17 (1998).

For the foregoing reasons, the Board finds that the April 
1963 rating decision is valid and remains final.  38 U.S.C.A. 
§ 7105 (West  2002).  This being the case, the earliest 
possible effective date permitted for an increased evaluation 
of his service-connected bipolar affective disorder is 
November 24, 2003, the date of receipt of the veteran's 
request for an increase in his service-connected disability 
after the last final RO denial in April 1963.  As this is the 
effective date presently assigned for the 10 percent rating, 
the veteran's claim of entitlement to an earlier date must be 
denied.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).


ORDER

Entitlement to an effective date earlier than November 24, 
2003 for a 10 percent rating for bipolar affective disorder, 
to include whether there was CUE in an April 1963 rating 
decision, is denied.





____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


